Carley, Judge.
Appellant brought suit against appellee seeking to recover damages sustained in a two-car collision. The case was submitted to a jury and a verdict for appellee was returned. Appellant’s motion for new trial was denied. He appeals, enumerating as error the giving of a charge on legal accident.
During the pre-charge conference, the trial court announced that *302it would give a charge on legal accident. Counsel for appellant responded that “for the record, we will object to the charge in reference to accident at this particular time.” (Emphasis supplied.) Thereafter, closing arguments were made and the jury charge was given. As the trial judge had indicated, the charge included instructions on legal accident. At the conclusion of the charge, the trial court asked counsel if there were any exceptions or objections. Counsel for appellant replied: “We have none, your Honor.” On this record, we are compelled to hold that appellant has waived the right to enumerate the giving of the charge on legal accident as error. See Mack v. Barnes, 128 Ga. App. 328, 330 (3) (196 SE2d 684) (1973).
Decided June 22, 1984.
Carl A. Bryant, for appellant.
Rufus D. Sams III, James V. Towson, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.